Order entered July 2, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00048-CV

                        ERNESTINA GARCIA, Appellant

                                        V.

RACHEL RUCKER, RICKY AVINA, AND DESTINY RUCKER, Appellees

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-11929-D

                                     ORDER

         By letter dated May 11, 2021, we notified appellant her brief failed to

comply with rule 38 of the Texas Rules of Appellate Procedure and directed her to

file an amended brief that complied with rule 38 within ten days.       To date,

appellant has not filed an amended brief.

         Accordingly, we ORDER the appeal submitted on appellant’s May 3, 2021

brief.    Appellees’ brief shall be filed within THIRTY DAYS of the date
of this order.




                 /s/   ROBERT D. BURNS, III
                       CHIEF JUSTICE